     Case 1:19-cr-00442-ILG Document 119 Filed 10/07/19 Page 1 of 1 PageID #: 439
                                                             ^ppl; rA^l'o»V
                         MINUTE ENTRY FOR €RIMfNAL PROeEEBlNG^ ^

BEFOREMAG. JUDGE KoO                                                      DATE: lO|o^J'^PI^
DOCKET NUMBER:                                                          LOG#:

DEFENDANT'S NAME: Po\i<'''ck KvCiRlifii»0
                                  Present      y^ot Present                   Custody

DEFENSE COUNSEL:                                    hoccc^rp                     ^
                                  Federal Defender            CJA             .^Retained
A.U.S.A:                                                      CLERK:

INTERPRETER:                                                 fLanguaeel

   Defendant arraigned on the :        indictment       superseding indictment            probation violation
      Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                      Defendant's first appearance.
                Bond set at                                  Defendant         released        held pending
                satisfaction of bond conditions.
                Defendant advised ofbond conditions set by the Court and signed the bond.
                Surety(ies) sworn, advised ofbond obligations by the Court and signed the bond.
                (Additional) surety/ies to co-sign bond by          ^
                After hearing, Court orders detention in custody.           Leave to reopen granted
      Temporary Order ofDetention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have abail
     application / package. Order ofdetention entered with leave to reapply to aMagistrate
     or to the District Court Judge to whom the case will be assigned.

      Order of Excludable Delay/Speedy Trial entered. Start^                            Stop

      Medical memo issued.

      Defendant failed to appear, bench warrant issued.

      Status conference set for                                          before Judge

Other Rulings
